MEMORANDUM **
Antolin Andrews, a former California state prisoner, appeals pro se from the district court’s order denying his motion for costs in his action alleging denial of access to courts. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1020 (9th Cir.2003), and we affirm.
The district court did not abuse its discretion by denying Andrews’ motion for costs as he was not the prevailing party in his action against defendants. See Fed. R.Civ.P. 54(d)(1); see also Buckhannon Bd. & Care Home, Inc. v. West Virginia Dept. of Health & Human Resources, 532 U.S. 598, 603, 121 S.Ct. 1835, 149 L.Ed.2d 855 (2001) (holding party who does not obtain judicial relief is not a prevailing party, even if party achieves its desired result because the commencement of the lawsuit causes the defendants to voluntarily change its conduct).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.